DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

Applicant’s amendment filed on 12/9/2020 has been entered. Claims 1 and 12 have been amended. Claims 1-20 are still pending in this application, with claims 1 and 12 being independent.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kedalagudde et al. (WO 2018/022225; provided in Applicant’s IDS dated 8/20/2019, hereinafter Kedalagudde) in view of Li et al. (US 2017/0374608, hereinafter Li).

Regarding claim 1, Kedalagudde discloses a method comprising: configuring a remote unit with information indicating a plurality of mobile networks and a radio access type of a plurality of radio access 
Supporting a plurality of vehicle-to-everything applications, wherein each vehicle-to-everything application of the plurality of vehicle-to-everything applications communicates via a direct vehicle-to-everything communication using a corresponding radio access type of the plurality of radio access types [see Kedalagudde paragraph 0066, the system supports multiple application types (i.e., platooning application, safety application), each of which may need to use a particular RAT, for example the platooning application requiring lower latency would ideally use 5G NR instead of LTE]; and
Configuring the remote unit with a mapping between the plurality of radio access types for direct vehicle-to-everything communication, a plurality of vehicle-to-everything frequencies, and a plurality of geographical areas [Kedalagudde further discloses a mapping (Figure 5) where applications may be mapped to different categories and associated with a particular radio access type (Kedalagudde paragraphs 0068-0069). The mapping may also enable the V2X UE to manage and support applications based on radio access coverage in a given area (Kedalagudde paragraph 0066)].
Although Kedalagudde discloses regarding mapping different application categories, radio access and coverage in a given area (see above); Kedalagudde does not expressly disclose a mapping between the plurality of radio access types for direct vehicle-to-everything communication, a plurality of vehicle-to-everything frequencies, and a plurality of geographical areas.
However, in the same or similar field of invention, Li Figure 1 discloses a network where the UE may be a v2x device (Li paragraph 0053). A network discovery and selection function (NDSF) may use neighborhood map which may include information such as UE location, and may be associated with a geographic boundary (Li paragraphs 0049-0050). Map may be updated with information such as location, cell, RAT, frequency, etc. (Li paragraph 0066). Also see Li paragraphs 0081-0091 for associated information included in the map.
As Kedalagudde already discloses regarding mapping different application categories, radio access and coverage in a given area (see above); it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kedalagudde 

Regarding claim 2, Kedalagudde and Li disclose the method of claim 1. Kedalagudde and Li further disclose wherein the plurality of radio access types comprises evolved universal terrestrial radio access, enhanced evolved universal terrestrial radio access, new radio, or some combination thereof [see Kedalagudde paragraphs 0065 and 0066, at least using LTE and 5G New Radio as possible radio access types for V2X communication]. In addition, the same motivation is used as the rejection of claim 1. 

Regarding claim 3, Kedalagudde and Li disclose the method of claim 1. Kedalagudde and Li further disclose regarding configuring the remote unit with information indicating geographic areas for communication, wherein each geographic area of the geographic areas has a corresponding radio access type of the plurality of radio access types [see Kedalagudde paragraph 81-82, mapping geographic regions to particular radio access types, for example collision control and map downloads will always use LTE as the radio access type]. In addition, the same motivation is used as the rejection of claim 1. 

Regarding claim 4, Kedalagudde and Li disclose the method of claim 1. Kedalagudde and Li further disclose regarding receiving a trigger, from a vehicle-to-everything application of the plurality of vehicle-to-everything applications, to send a message via a vehicle-to-everything communication [see Kedalagudde paragraphs 0028-0031, V2X UE is triggered to transmit messages via a V2X application, such as indicating particular conditions such as traffic or location to other devices (such as V2I, V2P, etc.)]. In addition, the same motivation is used as the rejection of claim 1. 

Regarding claim 5, Kedalagudde and Li disclose the method of claim 4. Kedalagudde and Li further disclose regarding selecting to send a message via a direct vehicle-to-everything communication and determining a radio access type of the plurality of radio access types for transmitting the message via 

Regarding claim 6, Kedalagudde and Li disclose the method of claim 5. Kedalagudde and Li further disclose wherein, in an autonomous mode, the remote unit determines the message radio access type based on configuration information received from a vehicle-to-everything control function [see Kedalagudde paragraphs 0071-0072 and 0103, software data structures are created to define policies that map V2X services with radio access types and other parameters, which allows the system to automatically/autonomously make routing/network selection decisions for particular applications as they are triggered]. In addition, the same motivation is used as the rejection of claim 5. 

Regarding claim 7, Kedalagudde and Li disclose the method of claim 4. Kedalagudde and Li further disclose wherein the message comprises a priority [see Kedalagudde paragraphs 0068-0069, priority level is given to application as well as a priority level given to the RAT that is able to fulfill that category requirement]. In addition, the same motivation is used as the rejection of claim 4. 

Regarding claim 8, Kedalagudde and Li disclose the method of claim 7. Kedalagudde and Li further disclose regarding determining a transmission radio access type of the plurality of radio access types for transmitting the message based on the priority [see Kedalagudde paragraph 0068-0069, given a particular application type requiring a certain level of priority, selecting the radio access type that is able to fulfill that priority level (i.e., low latency requirement)]. In addition, the same motivation is used as the rejection of claim 7. 

Regarding claim 9, Kedalagudde and Li disclose the method of claim 8. Kedalagudde and Li further disclose regarding configuring the remote unit with a mapping between the priority and at least one radio access type of the plurality of radio access types [see Kedalagudde paragraphs 0068-0069 and Fig. 5, applications are categorized according to the level of priority they require and mapped to radio 

Regarding claim 10, Kedalagudde and Li disclose the method of claim 9. Kedalagudde and Li further disclose wherein the transmission radio access type of the plurality of radio access types for transmitting the message is determined based on the mapping [see Kedalagudde paragraphs 0068-0069 and Fig. 5, applications are categorized according to the level of priority they require and mapped to radio access types that can fulfill those requirements]. In addition, the same motivation is used as the rejection of claim 9. 

Regarding claim 11, Kedalagudde and Li disclose the method of claim 1. Kedalagudde and Li further disclose regarding configuring the remote unit with a mapping between application identifiers corresponding to the plurality of vehicle-to-everything applications and at least one radio access type of the plurality of radio access types [see Kedalagudde paragraph 0067, applications are identified by AppIDs and mapped into application categories then to radio access types as shown in Fig. 5]. In addition, the same motivation is used as the rejection of claim 1. 

Regarding claim 12, Kedalagudde discloses an apparatus comprising: a processor [see Kedalagudde paragraphs 0060-0061, device with processor and memory with instructions executable by the processor] that: 
Configures the apparatus with information indicating a plurality of mobile networks and a radio access type of a plurality of radio access types for direct vehicle-to-everything communication corresponding to each mobile network of the plurality of mobile networks [see Kedalagudde paragraph 0065, vehicle UEs (remote units) are equipped with ability to use multiple radio access technologies for V2X communications including LTE and 5G]; 
Supports a plurality of vehicle-to-everything applications, wherein each vehicle-to-everything application of the plurality of vehicle-to- everything applications communicates via a direct vehicle-to- everything communication using a corresponding radio access type of the plurality of radio access types 
Configures the remote unit with a mapping between the plurality of radio access types for direct vehicle-to-everything communication, a plurality of vehicle-to-everything frequencies, and a plurality of geographical areas [Kedalagudde further discloses a mapping (Figure 5) where applications may be mapped to different categories and associated with a particular radio access type (Kedalagudde paragraphs 0068-0069). The mapping may also enable the V2X UE to manage and support applications based on radio access coverage in a given area (Kedalagudde paragraph 0066)].
Although Kedalagudde discloses regarding mapping different application categories, radio access and coverage in a given area (see above); Kedalagudde does not expressly disclose a mapping between the plurality of radio access types for direct vehicle-to-everything communication, a plurality of vehicle-to-everything frequencies, and a plurality of geographical areas.
However, in the same or similar field of invention, Li Figure 1 discloses a network where the UE may be a v2x device (Li paragraph 0053). A network discovery and selection function (NDSF) may use neighborhood map which may include information such as UE location, and may be associated with a geographic boundary (Li paragraphs 0049-0050). Map may be updated with information such as location, cell, RAT, frequency, etc. (Li paragraph 0066). Also see Li paragraphs 0081-0091 for associated information included in the map.
As Kedalagudde already discloses regarding mapping different application categories, radio access and coverage in a given area (see above); it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kedalagudde and Li to have the feature of configuring the remote unit with a mapping between the plurality of radio access types for direct vehicle-to-everything communication, a plurality of vehicle-to-everything frequencies, and a plurality of geographical areas. The suggestion/motivation would have been to reduce energy and overhead information for a UE in the network (Li paragraph 0009). 


claim 13, Kedalagudde and Li disclose the apparatus of claim 12. Kedalagudde and Li further disclose wherein the plurality of radio access types comprises evolved universal terrestrial radio access, enhanced evolved universal terrestrial radio access, new radio, or some combination thereof [see Kedalagudde paragraphs 0065 and 0066, at least using LTE and 5G New Radio as possible radio access types for V2X communication]. In addition, the same motivation is used as the rejection of claim 12. 

Regarding claim 14, Kedalagudde and Li disclose the apparatus of claim 12. Kedalagudde and Li further disclose wherein the processor configures the apparatus with information indicating geographic areas for communication, and each geographic area of the geographic areas has a corresponding radio access type of the plurality of radio access types [see Kedalagudde paragraphs 0081-0082, mapping geographic regions to particular radio access types, for example collision control and map downloads will always use LTE as the radio access type]. In addition, the same motivation is used as the rejection of claim 12. 

Regarding claim 15, Kedalagudde and Li disclose the apparatus of claim 12. Kedalagudde and Li further disclose regarding a receiver that receives a trigger, from a vehicle-to-everything application of the plurality of vehicle-to-everything applications, to send a message via a vehicle-to-everything communication [see Kedalagudde paragraphs 0028-0031, V2X UE is triggered to transmit messages via a V2X application, such as indicating particular conditions such as traffic or location to other devices (such as V2I, V2P, etc.)]. In addition, the same motivation is used as the rejection of claim 12. 

Regarding claim 16, Kedalagudde and Li disclose the apparatus of claim 15. Kedalagudde and Li further disclose wherein the processor selects to send a message via a direct vehicle-to-everything communication and determines a radio access type of the plurality of radio access types for transmitting the message via the direct vehicle-to-everything communication [see Fig. 5 and paragraph 0068, each application type may be mapped to a particular radio access technology through which messages should be sent]. In addition, the same motivation is used as the rejection of claim 15. 

claim 17, Kedalagudde and Li disclose the apparatus of claim 16. Kedalagudde and Li further disclose wherein, in an autonomous mode, the processor determines the message radio access type based on configuration information received from a vehicle-to-everything control function [see Kedalagudde paragraphs 0071-0072 and 0103, software data structures are created to define policies that map V2X services with radio access types and other parameters, which allows the system to automatically/autonomously make routing/network selection decisions for particular applications as they are triggered]. In addition, the same motivation is used as the rejection of claim 16. 

Regarding claim 18, Kedalagudde and Li disclose the apparatus of claim 15. Kedalagudde and Li further disclose wherein the message comprises a priority [see Kedalagudde paragraphs 0068-0069, priority level is given to application as well as a priority level given to the RAT that is able to fulfill that category requirement]. In addition, the same motivation is used as the rejection of claim 15. 

Regarding claim 19, Kedalagudde and Li disclose the apparatus of claim 18. Kedalagudde and Li further disclose wherein the processor determines a transmission radio access type of the plurality of radio access types for transmitting the message based on the priority [see Kedalagudde paragraphs 0068-0069, given a particular application type requiring a certain level of priority, selecting the radio access type that is able to fulfill that priority level (i.e., low latency requirement)]. In addition, the same motivation is used as the rejection of claim 18. 

Regarding claim 20, Kedalagudde and Li disclose the apparatus of claim 19. Kedalagudde and Li further disclose wherein the processor configures the apparatus with a mapping between the priority and at least one radio access type of the plurality of radio access types [see Kedalagudde paragraphs 0068-0069 and Fig. 5, applications are categorized according to the level of priority they require and mapped to radio access types that can fulfill those requirements]. In addition, the same motivation is used as the rejection of claim 19. 


Response to Arguments

Applicant’s arguments filed on 12/9/2020 with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The rejection has been revised according to the amended claims. 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959.  The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAUMIT SHAH/Primary Examiner, Art Unit 2414